PHILLIPS, Circuit Judge
(concurring).
The judgment below should be affirmed for an additional reason, which to me seems to be worthy of notice. At the trial below the Collector assumed the burden of proof. I reach this conclusion because the Collector introduced his evidence at the beginning of the trial and rested and the Trust Company offered evidence in rebuttal. The court was thus led to believe that the burden was upon the Col-, lector to overcome the presumption that the fair market value of the property was the amount for which .it was bid in by the taxpayer, by clear and convincing proof to the contrary. Helvering v. Midland Mut. Life Insurance Company, 300 U.S. 216, 57 S.Ct. 423, 81 L.Ed. 612, 108 A.L.R. 436; Huey & Philp Hardware Company v. Commissioner of Internal Revenue, 40 B.T.A. 781, 790; and West Production Company v. Commissioner of Internal Revenue, 41 B.T.A. 1043, 1050, seem to support that conclusion. But we need not determine whether such burden rested on the Collector. A party who voluntarily assumes the burden of proof will not be heard, on appeal, to assert that the burden was on the other party.1
In appraising the testimony of the witness called on behalf of the Collector, the trial court was fully justified in finding, as it did, that “there is no clear or convincing evidence” that the market value was other than the price bid at the sale.

 United States v. Peterson, 10 Cir., 34 F.2d 245, 246, 249, 250; Kopke Bros. Mercantile Co. v. California Co-op. Canneries Ass’n, 122 Kan. 451, 251 P. 1077; Cooper v. Armour & Co., 222 Mo.App. 1176, 15 S.W.2d 946, 950; Farmers’ State Bank of Gwinner v. First Nat. Bank of Forman, 51 N.D. 225, 199 N.W. 961, 963; In re Fleshman’s Estate, 51 Idaho 312, 5 P.2d 727, 728.